Luke, J.
The defendant did not sustain his plea of non est factum to the note sued upon. The evidence fully authorized the verdict. The several assignments of error upon the admission of testimony, and the criticism urged as to the charge of the court, upon a careful examination of the record, are without merit. It was not error to overrule' the mo*438tion for a new trial. See, in this connection, Morris v. Battey, 23 Ga. App. 90, and cases cited.
Decided April 11, 1922.
Complaint; from city court of Hall county —• Judge Sloan. September 10, 1921.
Ed. Quillian, W. N. Oliver, for plaintiff in error.
Charters, Wheeler & Lilly, contra.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.